Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 5, 6 and 8 having limitation “optical lens module, an environmental compensation module, a vision processing module, a storage module and a voice alarm module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “optical lens module, an environmental compensation module, a vision processing module, a storage module and a voice alarm module” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 5, 6 and 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification does not provide sufficient structure for  the claimed, “optical lens module, an environmental compensation module, a vision processing module, a storage module and a voice alarm module”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
None of the dependent claims that depends on claim 1 provides sufficient structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over
The human Body Temperature Detecting Device of CN110160670A, published on Aug. 23, 2019, here onwards CN110160670A and in view of
Matsimanis US PGPub: US 2018/0239977 A1 Aug. 23, 2018.

Regarding claim 1, CN110160670A discloses, 

a gate mate comprising a detection passage system integrating temperature measurement and facial recognition (a human body temperature detection apparatus, including a facial recognition device and an infrared thermal imager, a facial recognition device for acquiring a facial image, infrared thermal imagers are used to measure human body temperature, may be provided next to a bayonet channel of customs or borders, to detect the body temperature of the transit person – ABSTRACT, Figs. 1, 2, Summary of the invention, pages 2, 4/Specific implementation methods, pages 5 - 8), the detection passage system comprising: 

a face imaging camera lens (the body temperature detecting device 110 comprises a 3D facial recognition device 120 – Fig. 1, page 3), 

an environmental temperature compensation module (the temperature compensation controller 170 – Fig. 1, page 4), wherein: 

the face imaging camera lens is used to collect human face image information and detect whether a front face of a measured person faces the face imaging camera lens (the 3D facial recognition device comprises a second lens 121 and a host, the host may control the second lens 121 to capture a whole-body image of a person located within the preset area, in turn, an image of the face of the person located within the predetermined area is obtained, and the controller 140 determines a predetermined position of the face based on the obtained image of the face, the predetermined position being the forehead – page 3), 

when the front face of the measured person faces the face imaging camera lens, the thermopile sensor is used to detect a temperature of a forehead of the measured person (an infrared thermal imager 111 to detect the temperature of a plurality of detection points distributed throughout a person located within a predetermined area by infrared light and to deliver the detected temperature of the plurality of detection points to the controller 140; the controller 140 determines, based on the temperatures of the plurality of detected points measured by the infrared thermal imager 110 and the forehead of the human face – page 3) and 

an environmental temperature around a human face of the measured person, the TOF optical ranging lens module is used to detect a distance between the human face and the thermopile sensor (the temperature of the measured points located on the forehead of the human being, thereby determining an initial temperature of the human being; the thermometry compensation device 130 comprises an ambient temperature sensor 131, an equipment temperature sensor 13 2, a range finding device 133; the range finding device 133 can be an ultrasonic range finder, for measuring the distance between a person located at the preset area and the first lens 111 of the infrared thermal imager 110 – pages 3, 4), and 

the environmental temperature compensation module (the temperature compensation controller 170) is used to perform temperature compensation according to the temperature of the forehead (the temperature compensation controller 170 obtains compensation information through the ambient temperature sensor 131, the equipment temperature sensor 132, and the ranging device 133, transmits the compensation information to the controller, and the controller), the distance between the human face and the thermopile sensor, and the environmental temperature to enable a human body temperature of the measured person to be obtained (the controller 140 determines an actual temperature from the initial temperature and the compensated temperature, the first compensated temperature compensates for the effect of the ambient temperature on the initial temperature, the second compensation temperature compensates for the effect of the distance between the person and the infrared thermograph on the initial temperature. An ambient temperature compensation module configured to perform temperature compensation based on the forehead temperature value, the distance value from the face and infrared thermal imagers, and the ambient temperature value to obtain a measured human body temperature value, and as a result output – page 5) and output (the human body temperature detecting apparatus also includes a human-machine interface 180, which is a display screen. The controller 140 controls the display screen to display a facial image obtained by the 3D facial recognition device 120 – page 5. The display screen located at the staff to adjust position in the predetermined area, so that the 3D face recognition device 120 obtains meeting the requirement to the relevant department - e.g., customs or border inspection and quarantine departments on the bayonet, declaration – page 7),

but, does not disclose, a thermopile sensor, a TOF time-of-flight optical ranging lens module, and

a thermopile sensor to detect temperature, detecting an ambient temperature value around the human face as well, using a TOF optical ranging lens module to measure distance values from a human face and a thermopile sensor, when the front face of the person under test is facing the face imaging camera.

Matsimanis teaches, a method and user device that improve face detection in image capture via use one or both of: an infrared IR sensed temperature of the human body and distance to the object/body. An electronic device incorporates features that are dependent on finding a face by image processing of an image taken by an image capturing device. To avoid false positives and false negatives due to poor focus, exposure, or spoofing with a picture, the electronic device validates, by distance and/or temperature, a candidate face within a captured image. Distance information is used to scale the candidate face to an actual size for comparison against biometric data on a range of sizes of a human face. Detected temperature is compared against biometric data on the temperature of a human face sensed in the infrared spectrum (ABSTRACT, Figs. 1 – 5, paragraph 0009).

a thermopile sensor, a TOF time-of-flight optical ranging lens module (remote temperature sensor 108 such as an infrared sensor – Fig. 1/108, paragraph 0022), and

a thermopile sensor to detect temperature (remote temperature sensor 108 such as an infrared sensor – Fig. 1/108, paragraph 0022), detecting an ambient temperature value around the human face as well, using a TOF optical ranging lens module to measure distance values from a human face and a thermopile sensor, when the front face of the person under test is facing the face imaging camera (adjusting camera image controls and enabling a face recognition security component – paragraph 0030. A graphical indication 214 alerts the user as to where the infrared temperature sensor is directed relative to image 202. A distance measuring sensor, such as lidar 222, can be used to disable temperature monitoring until an object is within range of detection – Figs. 1, 2, paragraph 0028).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transmitting measurement report in wireless communication system of body temperature detection device of CN110160670A (CN110160670A, ABSTRACT, Figs. 1, 2, Summary of the invention, pages 2, 4/Specific implementation methods, pages 5 – 8), wherein the system of CN110160670A, would have incorporated, a method and user device that improve face detection in image capture via use one or both of: an infrared IR sensed temperature of the human body and distance to the object/body of Matsimanis (Matsimanis, ABSTRACT, Figs. 1 – 5, paragraphs 0009, 0022, 0028, 0030) for a method and user device that improve face detection in image capture via use one or both of: an infrared (IR) sensed temperature of the human body and distance to the object/body (Matsimanis, paragraph 0009) and the distance of the object is used to scale a sensed candidate face for comparison against minimum and maximum face width and height possible for an actual face, while remotely sensed temperature can be used to validate the candidate face using a body temperature model (Matsimanis, paragraphs 0010, 0011).

Regarding claim 2, CN110160670A discloses, 

the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, wherein: the thermopile sensor is a multi-matrix array sensor, and after the environmental temperature and a voltage generated by a thermopile of the thermopile sensor are measured, the temperature of the forehead of the measured person is calculated according to Stefan-Boltzmann law (the distance between the human body and the infrared thermal imaging device, the compensation temperature is controller according to the first compensation temperature determined by ambient temperature, and a controller according to the distance determining the sum of the second compensation temperature – page 2.

Here, official note is taken, that once after measuring the ambient temperature and the voltage generated by the thermophile, one an calculate the temperature of the measured person according to laws of thermodynamic such as Stelfan-Boltzmann law).

Regarding claim 3, CN110160670A discloses, 

the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, wherein: when the front face of the measured person faces the face imaging camera lens, a forehead area of the measured person is larger than a minimum imaging grid coverage of the thermopile sensor within a preset distance range between the human face and the face imaging camera lens (the human body temperature detecting device 100 can be arranged beside the bayonet channel of customs or border, by body temperature of the person detection transit. the human body temperature detection device 100 suitable for the inspection and quarantine departments of customs or border on the bayonet of the entry-exit people for epidemic supervision – page, 4).

Regarding claim 4, CN110160670A discloses, 

the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, the detection passage system comprising: a display screen, wherein the display screen is used to display the human body temperature of the measured person and a human face image of the measured person corresponding to the human face image information (the human body temperature detecting device 100 can be arranged beside the bayonet channel of customs or border, by body temperature of the person detection transit. the human body temperature detection device 100 suitable for the inspection and quarantine departments of customs or border on the bayonet of the entry-exit people for epidemic supervision – page, 4. The display screen located at the staff to adjust position in the predetermined area, so that the 3D face recognition device 120 obtains meeting the requirement to the relevant department - e.g., customs or border inspection and quarantine departments on the bayonet, declaration – page 7).

Regarding claim 5, CN110160670A discloses, 

the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, the detection passage system comprising: a vision processing module, wherein the vision processing module is used to analyze human body attributes to separate human body skin area of the forehead and to obtain a temperature of the human body skin area detected by the thermopile sensor (the human face image controller 140 also according to the human face image to control the display screen to display prompt information – hint words and voice prompt – prompts displayed on the display device located at the staff to adjust position in the predetermined area, so that the 3D face recognition device 120 obtains meeting the requirement to the relevant department - e.g., customs or border inspection and quarantine departments on the bayonet, declaration – page 7).

Regarding claim 7, CN110160670A discloses, 

the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, the detection passage system comprising: a controller, wherein: when the human body temperature is higher than a preset temperature value, the controller outputs a not-open command to a gate comprising the detection passage system according to the human body temperature (the human body temperature detecting device 100 can be arranged beside the bayonet channel of customs or border, by body temperature of the person detection transit. the human body temperature detection device 100 suitable for the inspection and quarantine departments of customs or border on the bayonet of the entry-exit people for epidemic supervision – page, 4. The display screen located at the staff to adjust position in the predetermined area, so that the 3D face recognition device 120 obtains meeting the requirement to the relevant department - e.g., customs or border inspection and quarantine departments on the bayonet, declaration – page 7).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over
The human Body Temperature Detecting Device of CN110160670A, published on Aug. 23, 2019, here onwards CN110160670A and in view of
Matsimanis US PGPub: US 2018/0239977 A1 Aug. 23, 2018 and further in view of
Proges US PGPub: US 2016/0317041 A1 Nov. 3, 2016.

Regarding claim 6, both CN110160670A and Mantsimanis discloses all the claimed features, 

but, does not disclose, the gate mate comprising the detection passage system integrating temperature measurement and facial recognition according to claim 1, the detection passage system comprising: “a storage module, wherein the storage module is used to store the human face image information and the human body temperature of the measured person”.

Proges teaches, a system and methods for measuring physiological parameters. More specifically, the present invention relates to a noncontact technology by which one or more physiological parameters of a subject may be efficiently and quickly detected. Among other advantages, the present invention can be used to assess and monitor vital signs of one or more subjects in a variety of contexts including for medical or security triage purposes, for use in healthcare waiting rooms, as part of human imaging systems, or during surgery (ABSTRACT, Figs. 1, 2, 6, 9, 11, 16/1610).

Determine the heart rate of a subject and a sensor in the infrared range in order, for example, to determine the temperature of the subject. a color sensor and a thermal imager are used to simultaneously measure a subject's temperature and heart rate (paragraphs 0019, 0076).

The capture device may be a local and/or remote memory component (not shown) by which the captured images may be stored at least until the processing of the images is begun. The capture device 31 may be configured to capture images in one or more particular portions of the spectrum or multiple spectra through the use of one or more lenses, filters, or sensors (paragraph 0051).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the transmitting measurement report in wireless communication system of body temperature detection device of combined CN110160670A and Mantsimanis (combined CN110160670A and Mantsimanis, ABSTRACT, Figs. 1, 2, Summary of the invention, pages 2, 4/Specific implementation methods, pages 5 – 8), wherein the system of combined CN110160670A and Mantsimanis, would have incorporated, a system and methods for measuring physiological parameters of Proges (Proges, (ABSTRACT, Figs. 1, 2, 6, 9, 11, 16/1610, paragraphs 0019, 0076) for screening people at a checkpoint for possible infection (Proges, paragraph 0076) and to assess and monitor vital signs of one or more subjects in a variety of contexts including for medical or security triage purposes, for use in healthcare waiting rooms, as part of human imaging systems, or during surgery (Proges, paragraph 0002).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

CN 111784894 A1 Oct. 16, 2020
An access control system, data processing method and device and medium. The beneficial effects of the present invention are as follows: The invention claims an access control system with temperature measuring function, especially providing a fast, accurately measuring temperature of access control system, method, device, storage medium in the epidemic situation (ABSTRACT).

Showronek US Patent: US 9,720,086 B1 Aug. 1, 2017.
The passive-tracking system includes a thermal sensor configured to generate a series of thermal frames based on an object in a monitoring area. In this example, the system also includes a processor and a time-of-flight (ToF) sensor configured to generate a series of modulated-light frames based on the object. The processor may be configured to receive the thermal and modulated-light frames and based at least in part on the data of the frames, generate a novelty representation of the object. Based on this data, the processor may also be configured to determine whether the object is human and if so, generate a three-dimensional (3D) position of the human object. The processor may also be configured to passively track the human object over time by, based on the novelty representation, selectively updating the 3D position of the human object (ABSTRACT, Figs. 1, 3, 5, 6).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642